Citation Nr: 0103505	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  98-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for headaches on a 
secondary basis.


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to January 
1955.  In May 1999 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for psychiatric 
disability and labyrinthitis on a secondary basis, denied 
entitlement to a compensable evaluation for hearing loss, and 
remanded the issue of entitlement to service connection for 
headaches on a secondary basis to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, for 
additional development.  The case was returned to the Board 
in December 2000.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's headaches have not been shown to have any 
correlation with his service-connected hearing loss.


CONCLUSION OF LAW

The veteran's headaches are not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection for his 
claimed headaches, and that he has been requested to provide 
information concerning potential sources of medical evidence 
pertaining to postservice treatment for the claimed 
disability.  The Board notes that the record contains medical 
evidence relevant to adjudication of the veteran's claim.  No 
further information or evidence from the veteran is required 
to substantiate his claim.  In sum, the facts relevant to 
this claim have been properly developed and there is no 
further action which needs to be undertaken to comply with 
the provisions of the VCAA.  Therefore, the veteran will not 
be prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.

The veteran is service connected for hearing loss and 
tinnitus.  Service connection may be granted for disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a claim, the benefit of the doubt in 
resolving the issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  
It has been contended that the veteran has headaches which 
are secondary to his service-connected hearing loss.

Evidence received from the National Personnel Records Center 
in St. Louis reveals that the veteran's service medical 
records are unavailable and were probably destroyed by the 
1973 fire at that facility.  

On VA disability evaluation in November 1976, the veteran did 
not refer to any headaches.  His head was normal on physical 
evaluation.  The diagnoses did not include headaches.  VA 
outpatient records beginning in February 1996 do not contain 
any complaints or findings of headaches.  The veteran denied 
head injury or headaches on VA general medical examination in 
July 1996, and the diagnoses do not include headaches.

The veteran was accorded an authorized examination by Richard 
C. Sposato, M. D., a neurologist, in August 1997.  The 
headaches were daily, bifrontal, steady, and dull; they were 
controlled with medications such as aspirin.  Dr. Sposato 
concluded that the veteran was most likely having muscle 
contraction headaches, possibly due to arthritis of the 
cervical spine.  Dr. Sposato noted that while it was 
"possible" that stress from the veteran's hearing difficulty 
might be causing his headaches, it was just as likely that 
they were muscle contraction headaches which were the cause.  

were not one of the recognized and typical complications of 
hearing loss.  He stated they did not seem to occur more 
frequently in patients who were deaf as compared to a 
population that did not include deaf people.  He stated that 
a review of the file resulted in his not finding any 
correlation between the veteran's deafness and his headaches.  
He noted a high correlation between degenerative arthritis of 
the cervical spine and headaches and concluded that it was 
much more likely that the veteran's headaches were due to the 
veteran's cervical arthritis than to his hearing loss.  A 
March 2000 cervical X-ray report contains an impression of 
moderate to severe osteoarthritis of C5-C7.

Although the veteran's service medical records are 
unavailable, the Board notes that the veteran indicated in 
August 1997 that his headaches only began 3 to 4 years 
earlier. The available evidence of record indicates the 
initial notation of headaches was not until many years after 
service discharge.  The neurologist indicated in August 1997 
that it was possible that the veteran's headaches were due to 
his service-connected hearing loss, but he also said at that 
time that it was at least as likely that they were 
attributable to muscle contraction headaches.  After a review 
of the claims file in March 2000, however, Dr. Sposato 
concluded that based on a review of the entire claims folder, 
it was much more likely that his service connected hearing 
loss.  This comment clearly supersedes the 1997 statement.  
He firmly commented there was no correlation whatsoever 
between the service connected hearing loss and the veteran's 
headaches.  There is no other medical evidence to the 
contrary.  Consequently, service connection is not warranted 
for headaches on a secondary basis under any theory.


ORDER

Entitlement to service connection for headaches on a 
secondary basis is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

